Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 4, 6, and 9 are objected to because of the following informalities:  claims 1, 4, 6, and 9 exclude the word "the" in front of certain elements - to clarify the language of the claims the grammar should be corrected. Claim 3 recites "the pulley comprises two C-shaped pulley parts", but should instead state that the two pulley parts have C-shaped cross sections, as the pulley parts themselves are not C-shaped.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasche (WO 2006/092187 A1) in view of Tesh et al (US 4893946 A1).
Regarding claim 1, Rasche teaches a pulley device for a belt or chain tensioning idler or runner roller (31), comprising:
	a bearing (33) having a rotatable outer ring (10, 30a, 30b) and a fixed inner ring (Rasche, paragraphs 0005, 0023, and 0032), the rings being coaxial (fig 3); and
	a pulley (24) provided with at least one pulley part (28) having in cross section an overall shape of a C (Rasche, paragraph 0034), and having an inner cylindrical portion (23) with an inner cylindrical surface mounted on an outer cylindrical surface of the outer ring of the bearing 
	a grip surface portion (41a, 41b) provided to one surface among the outer cylindrical surface of the outer ring and the inner cylindrical surface of the inner cylindrical portion of the pulley part (Rasche, paragraph 0036 and figs 3-4).
Rasche fails to teach that the grip surface portion comprises a plurality of indentations and recesses. 
	Tesh, however, teaches a roller (100) where an outer ring (104) is installed on an inner ring (102) and the outer surface of the inner ring has a grip surface portion (118) comprising a plurality of indentations and recesses (it is inherent that knurling, and even “any other surface roughening or contoured configuration to enhance the retention” comprises indentations and recesses)(Tesh, column 5 lines 12-17). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the grip surface portion taught by Rasche with the indentations and recesses taught by Tesh, as the textured surface enhances the retention of the pulley on the outer ring (Tesh, column 5 lines 12-17). 
	While Tesh does not teach a pulley, it is still applicable to the claimed invention as it teaches two separate annular bodies connected together and held in retention by a surface similar 

Regarding claim 2, Rasche and Tesh teach the pulley device according to claim 1 disclosed above, and Rasche further teaches that the pulley (24) is formed by only one pulley part (28)(Rasche, paragraphs 0003, 0006, and 0020).

Regarding claim 3, Rasche and Tesh teach the pulley device according to claim 1 disclosed above, and Rasche further teaches that the pulley (24) comprises two C-shaped pulley parts (34a, 34b) mounted onto the outer cylindrical surface of the outer ring (30a, 30b) of the bearing (33)(Rasche, paragraphs 0035-0036 and fig 3). Although Rasche discloses that the outer ring comprises two parts, both parts of the outer ring inherently rotate together at the same rate as both rotate with only one belt, so it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the pulley system comprising two pulley parts as taught by Rasche would work the same on a single outer ring, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 

Regarding claim 4, Rasche and Tesh teach the pulley device according to claim 3 disclosed above, and Rasche further teaches that the open ends of the two pulley parts (34a, 34b) axially face each other (fig 3), the free ends of the outer portions (43a, 43b) of the pulley parts being in axial abutment (Rasche, paragraphs 0035-0036 and fig 3).

Regarding claim 5, Rasche and Tesh teach the pulley device according to claim 3 disclosed above, and Rasche further teaches that the two pulley parts (34a, 34b) are symmetrical with respect to a transverse radial plane passing through the center of the bearing (33)(Rasche, paragraphs 0035-0036 and fig 3).

Regarding claim 6, Rasche and Tesh teach the pulley device according to claim 1 disclosed above, and Rasche further teaches that the inner cylindrical portion of the pulley part (28) is press fit onto the outer cylindrical surface of the outer ring (33)(Rasche, paragraphs 0019-0023 and 0035-0036). 

Regarding claim 7, Rasche and Tesh teach the pulley device according to claim 1 disclosed above, and Tesh further teaches that the grip surface portion (118) is manufactured by a knurling process (Tesh, column 5 lines 12-17). 

Regarding claim 8, Rasche and Tesh teach the pulley device according to claim 1 disclosed above, but both fail to explicitly teach that the pitch of indentations and recesses of the grip portion is comprised between a range of 0.1 mm and 1 mm.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pitch of indentations and recesses of the grip surface portion between the range of 0.1 mm and 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been an obvious motivation for one 

Regarding claim 9, Rasche and Tesh teach the pulley device according to claim 1 disclosed above, but both fail to specifically teach that the indentations and recesses of the grip surface portion have a criss-cross pattern or a straight-line pattern. However, it is well known in the art that knurling commonly involves a diamond (criss-cross) pattern and straight-line pattern. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the knurled grip surface as taught by Tesh and applied to the pulley of Rasche have indentations and recesses that form either a criss-cross or straight-line pattern, since both are known in the art as common knurling patterns.

Regarding claim 10, Rasche and Tesh teach the pulley device according to claim 1 disclosed above, and Tesh further teaches that the grip surface portion (118) is annular (Tesh, column 5 lines 12-17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakao (US 2018/0223982 A1), Guilford (US 2014/0254970 A1), and Ichikawa et al (US 2014/0155210 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651